                                          Case 3:19-cv-05773-EMC Document 68 Filed 05/06/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TAG BROWN,                                          Case No. 19-cv-05773-EMC
                                   8                     Plaintiff,
                                                                                             ORDER RE SUPPLEMENTAL
                                   9              v.                                         BRIEFING AND/OR EVIDENCE
                                  10     QUANTCAST CORP.,                                    Docket No. 64
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The Court has reviewed the parties’ joint motion for approval of the nine individual

                                  15   settlements. Having considered the papers and accompanying submissions, the Court hereby

                                  16   orders the parties to provide supplemental briefing and/or evidence on the following. The

                                  17   briefing and/or evidence shall be filed within one week of the date of this order. The Court

                                  18   strongly prefers a joint filing from the parties. If there are issues where the parties have a

                                  19   difference of opinion, they may simply state what each party’s position is in the joint filing.

                                  20   Similarly, if only one party need provide its views, then the joint filing may so indicate.

                                  21              •    How many individuals are in the putative collective or class? See Compl. ¶ 38

                                  22                   (defining the collective); Compl. ¶ 52 (defining the class).

                                  23              •    From the perspective of each individual Plaintiff, what was the maximum value of

                                  24                   his or her case, and how was that value calculated?

                                  25              •    What information was considered in calculating the individual settlements?

                                  26                   Quantcast has indicated that the “settlement terms were negotiated in part based on

                                  27                   the compensation and benefits of the individual Plaintiffs,” Docket No. 65 (Mot. at

                                  28                   1), but additional information would be helpful. For instance, presumably, the
                                          Case 3:19-cv-05773-EMC Document 68 Filed 05/06/21 Page 2 of 2




                                   1                 parties considered records (to the extent available) reflecting hours of overtime that

                                   2                 were worked. If records were not available, why not and how did the parties

                                   3                 compensate for that (e.g., were estimates made)?

                                   4             •   The release given by each individual Plaintiff indicates that it extends to PAGA

                                   5                 claims. The parties shall clarify the release as it relates to PAGA. For example, it

                                   6                 appears – but it is not entirely clear – that the release simply precludes each

                                   7                 individual Plaintiff from bringing a PAGA claim (including but not limited to one

                                   8                 predicated on overtime); the release would not bar a nonsettling individual from

                                   9                 bringing a PAGA claim based on, e.g., overtime.

                                  10             •   Quantcast also released claims it had or might have against the individual Plaintiffs.

                                  11                 What kind of claims were these (e.g., breach of the severance agreement)?

                                  12             •   Presumably, the class claim (§ 17200) will be dismissed without prejudice. This
Northern District of California
 United States District Court




                                  13                 Court has previously held that a dismissal of a class claim without prejudice is still

                                  14                 given some scrutiny under Diaz v. Trust Territory of Pacific Islands, 876 F.2d 1401

                                  15                 (9th Cir. 1989). See Scott v. Comcast Cable Comms. Mgmt., LLC, No. 16-cv-

                                  16                 06869-EMC, 2018 U.S. Dist. LEXIS 6914 (N.D. Cal. Jan. 16, 2018). The parties

                                  17                 shall address the Diaz factors. This shall include a description of all publicity

                                  18                 concerning this case and its filing.

                                  19

                                  20         IT IS SO ORDERED.

                                  21

                                  22   Dated: May 6, 2021

                                  23

                                  24                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  25                                                    United States District Judge
                                  26

                                  27

                                  28
                                                                                        2
